DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered. 
Claims 1, 2, 5, 6, 8, 12, 13, 15-17, 19, 20, 22, 23, 26-31, 38-40, 60-67 are pending. Claims 1, 5, 16, 26 are amended. Claims 12, 19 and 63-67 remain withdrawn. Claims 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 26-31, 38-40, 60-62 are currently being examined as drawn to the elected species of (A) vaccine comprising one neoepitope and (B) essential gene.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 39, 40, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Heimberger et al 2003 (Clinical Cancer Research, 2003, 9:4247-5254); in view of Heimberger et al 2009 (Expert Opinion on Biological Therapy, 2009, 9:1087-1098), Sasaki et al (Oncology Reports, 2007, 17:319-323); Van den Bent et al (Neuro-Oncology, 2015, 17:935-941); Ekstrand et al (PNAS, 1992, 89:4309-4313); and Francis et al (American Association for Cancer Research, 2014, 4:956-971); as evidenced by Database of Essential Genes 5.0 (http://origin.tubic.org/deg/public/index.php/index/index/query), printed October 2022.
	Heimberger et al (2003) teach a method for making and administering a vaccine comprising:
(a) identifying a neoepitope that results from a cancer-specific mutation in EGFR gene (EGFRvIII comprising deletion of exons 2-7 in EGFR);
(b) selecting the neoepitope for inclusion in a vaccine;
(c) producing a vaccine comprising a peptide comprising the neoepitope (PEP-3-KLH); and
(d) administering the vaccine to a mammal that comprises a target cell population or target tissue expressing the selected neoepitope (Abstract; Methods). Heimberger et al teach it is known already that the EGFR gene is often amplified and mutated in human cancer, wherein EGFRvIII mutant is present in brain tumors, breast, and lung cancers. The mutant EGFRvIII comprises an 801 bp deletion from the extracellular domain that splits a codon and produces a d novel glycine amino acid at the fusion junction. The fusion junction encodes a tumor-specific protein sequence that is expressed in tumor cells but not in normal cells, making it an ideal target for antitumor immunotherapy (Introduction). Heimberger et al demonstrate the vaccine successfully mounts an anti-tumor immune response and treats model brain tumors in mice (Figures 3, and 5-7; p. 4251, col. 1-2).
As evidenced by Database of Essential Genes 5.0, EGFR is inherently an essential gene.
Heimberger et al (2003) does not teach determining and selecting EGFRvIII neoepitope for vaccine production on the basis that the EGFRvIII mutated allele has a copy number greater than 2 or 10 in cancer cells. Heimberger et al (2003) does not teach that the mutated EGFRvIII allele is found in a fraction greater than 0.5 alleles of the gene in the cancer cell or in a population of cancer cells. Heimberger et al (2003) does not teach selecting EGFRvIII neoepitope when the copy number is higher than that of an allele encoding a different neoepitope. 
Heimberger et al (2009) teach successfully clinically treating glioblastoma multiforme (GBM) in human patients by administration of EGFRvIII neoantigen peptide vaccine PEP-3-KLH (also known as CDX-110). Treatment resulted in an unexpectedly long survival time for a subset of patients, and treatment resulted in successful induction of both humoral and cytotoxic EGFRvIII enhanced immune responses (abstract; section 6). Heimberger et al teach the majority of GBM patients with EGFR amplification also contain the mutant EGFR gene EGFRvIII (p. 1089, col. 2, section 4).
Sasaki et al teach that EGFRvIII is a therapeutic target in cancer (abstract). EGFRvIII is present in high grade gliomas, lung cancer, breast cancer, and ovarian cancers, but not present in normal tissues. Wild type EGFR gene has a wide distribution in normal tissues. Sasaki et al determined lung cancer patients had EGFRvIII DNA amplified with increased copy numbers >3. EGFR gene copy number was significantly higher in EGFRvIII samples than non-EGFRvIII samples (p. 322, col. 1-2). Sasaki et al also recognize other EGFR mutations are known in the art and are unique to cancer, and provide specific therapeutic targets for immunotherapeutic intervention (p. 322, col. 2, end of first paragraph).
Van den Bent et al demonstrate that EGFRvIII copy numbers are greater than 2 and 10 in glioblastomas (Table 1; p. 938, col. 1 to p. 939, col. 1). Van den Bent et al demonstrate that EGFR gene amplification correlates with increased EGFR gene expression (Figure 2).
Ekstrand et al teach and demonstrate EGFRvIII mutation (801 base pair deletion) was not detected without the presence of amplification in glioblastoma and conclude that EGFR gene amplification produces subsequent and successive gene alterations. No instances of EGFR gene alteration were detected in glioblastomas without EGFR gene amplification, and EGFR gene amplification acts as a prelude to and a mechanism for inducing alteration of the gene (abstract; p. 4309, col. 2).
Francis et al teach single-nucleus sequencing of glioblastoma patient cell samples to determine the copy numbers of EGFRvIII and EGFR wild type alleles in individual cells within a population of cancer cells, and determined the cancer cell population analyzed had a greater percentage of cells having a higher copy number of EGFRvIII than wild type EGFR (most cells having a greater ratio of EGFRvIII:EGFR copy number) (Figure 3A-C). Figure 3B of Francis et al demonstrate that 100% of the tested cancer cell population comprises EGFRvIII mutation and some cells comprised only EGFRvIII mutated alleles and no wild type EGFR. Francis et al suggest utilizing their methods to determine and characterize loss of heterozygosity and the subclonal tumor cell population that affects EGFR-targeted therapies in brain and other cancers (p. 958, col. 1). Francis et al demonstrate the detection and amplification of other known neoepitopes in EGFR, teaching glioblastomas are a heterogenous cancer with different neoepitopes coexisting at a single cell level (p. 957, col. 2 to p. 958, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Heimberger et al (2003) to determine and select EGFRvIII neoepitope for vaccine production on the basis that the EGFRvIII mutated allele has a copy number greater than 2 or 10 in cancer cells. One would have been motivated to, and have a reasonable expectation of success to, because Heimberger et al (2009), Sasaki et al, Van den Bent et al, Ekstrand et al, and Francis et al: (1) demonstrate known, established, and successful methods for determining copy number of EGFRvIII to characterize the neoepitope prevalence in cancer; (2) establish EGFRvIII neoepitope is significantly amplified and prevalent in various cancers and that amplification is likely the cause of the increased copy number and presence of EGFRvIII, (3) demonstrate EGFRvIII gene copy number is greater than 2 or 10 in cancers; (4) demonstrate increased amplification correlated with increased gene expression; (5) suggest targeting the EGFRvIII neoepitope for immunotherapy; and (6) Heimberger et al (2003) and (2009) demonstrate the success of making the EGFRvIII neoepitope peptide vaccine and treating cancer that expresses EGFRvIII by administration of the EGFRvIII neoepitope peptide vaccine. Given the prior art establish EGFRvIII is a known cancer-specific neoepitope with significant copy number increases in cancer, and given the prior art demonstrate the neoepitope vaccine successfully treats EGFRvIII-expressing cancer, it is well within the level of one of ordinary skill in the art to detect and characterize amplified EGFRvIII neoepitope and to select it and apply it for vaccine production and administration.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the EGFRvIII neoepitope of the Heimberger et al (2003) vaccine to comprise the characteristic of being found in a fraction greater than 0.5 alleles of the gene in the cancer cell or in a population of cancer cells. One would have been motivated to, and have a reasonable expectation of success for the EGFRvIII neoepitope to comprise this characteristic because Francis et al demonstrate that EGFRvIII is known to comprise the characteristic of being found in a fraction greater than 0.5 alleles of the gene in the cancer cell or in a population of cancer cells. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the EGFRvIII neoepitope of the Heimberger et al (2003) vaccine to comprise the characteristic of being present in 100% of alleles of the EGFR gene of a cancer cell or population of cancer cells. One would have been motivated to, and have a reasonable expectation of success for the EGFRvIII neoepitope to comprise this characteristic because Francis et al demonstrate that EGFRvIII was present in 100% of the tested cancer cell population comprising EGFRvIII mutation, and a subpopulation of cancer cells comprised only EGFRvIII mutated alleles with no wild type EGFR.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select the EGFRvIII neoepitope for vaccine production including when the EGFRvIII neoepitope copy number is higher than that of an allele encoding a different neoepitope. One would have been motivated to, and have a reasonable expectation of success to, given the cited prior art teaches and demonstrates successfully selecting the EGFRvIII neoepitope, producing the EGFRvIII neoepitope vaccine, and utilizing the vaccine, despite knowledge of other known EGFR neoepitopes in the art present in heterogenous cancer.


3.	Claim(s) 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Heimberger et al 2003 (Clinical Cancer Research, 2003, 9:4247-5254); in view of Heimberger et al 2009 (Expert Opinion on Biological Therapy, 2009, 9:1087-1098), Sasaki et al (Oncology Reports, 2007, 17:319-323); Van den Bent et al (Neuro-Oncology, 2015, 17:935-941); Ekstrand et al (PNAS, 1992, 89:4309-4313); Francis et al (American Association for Cancer Research, 2014, 4:956-971); Reed et al (Clinical Cancer Research, 2003, 9:6310-6315); Han, Y., He, QY. (2013). Identification of Tumor Antigens as Targets for Novel Antitumor Therapies. In: Lee, N., Cheng, C., Luk, J. (eds) New Advances on Disease Biomarkers and Molecular Targets in Biomedicine. Humana Press, Totowa, NJ; Reddi et al (AACC, Clinical Laboratory News, published October 1, 2013; 9 pages; https://www.aacc.org/cln/articles/2013/october/egfr-mutations); Zhang et al (Nucleic Acids Research, 2009, 37:D455-D458); Hart et al (Cell, 2015, 163:1515-1526);  Database of Essential Genes 5.0 (search for EGFR gene (http://origin.tubic.org/deg/public/index.php/search/eukaryotes from website http://www.essentialgene.org), printed October 2022); DEG20190434 EGFR, printed October 2022.
	Heimberger et al 2003, Heimberger et al 2009, Sasaki et al, Van den Bent et al, Ekstrand et al and Francis et al render obvious a method for making a vaccine comprising:
(a) identifying a neoepitope that results from a cancer-specific mutation in EGFR gene (EGFRvIII comprising deletion of exons 2-7 in EGFR);
(b) selecting the neoepitope for inclusion in a vaccine;
(c) producing a vaccine comprising a peptide comprising the neoepitope (PEP-3-KLH); and
(d) administering the vaccine to a mammal that comprises a target cell population or target tissue expressing the selected EGFRvIII neoepitope;
wherein EGFR is widely expressed on a plurality of different tissues;
wherein all copies of EGFR in a cancer cell population have EGFRvIII; and
wherein all cancer cells in a population of cancer cells comprise copies of EGFRvIII, for the reasons set forth above.
	Selecting and characterizing EGFR as an essential gene:
	Heimberger et al 2003, Heimberger et al 2009, Sasaki et al, Van den Bent et al, Ekstrand et al and Francis et al (the combined references) do not teach determining whether EGFR is an essential gene for inclusion in the vaccine and determining essential gene characteristics by silencing EGFR expression in a cell and observing impaired growth or reduced fitness of the cell.
	Reed et al teach the known concept in cancer immunotherapy of selecting a tumor antigen that is an essential gene so that tumors cannot avoid immune surveillance simply by refusing to express it (p. 6310, col. 1, near the bottom). Reed et al teach known methods for screening for essential genes by knock-down of gene expression in human tumor cell lines using antisense methods to measure decreased replication and survival of cells (p. 6310, spanning col. 1 to col. 2).
	Han et al teach the known concepts of identifying and selecting tumor antigens for producing personalized vaccines. Han et al teach selecting tumor antigens that have the characteristics of: (1) inducing cell and humoral immune responses, (2) are “unique antigens” that are a mutated protein expressed only in malignant cells and not in normal cells, and (3) are “unique antigens” that are crucial to the oncogenic process and indispensable for maintaining the neoplastic state or for tumor cell survival (i.e., “essential”) (abstract; p. 220; p. 222). Han et al suggest known unique tumor antigens including tumor antigens comprising internal deletions such as EGFR gene in brain tumors (p. 222).
	Reddi et al teach it is already known in the art that EGFR plays an essential role in cell proliferation, survival, and migration (p. 3, last paragraph). Reddi et al also identify known mutations in EGFR gene specific to cancer that affect therapeutic targeting (Figure 2), teach tumors are heterogenous in mutation expression, and teach testing/sequencing for the presence of tumor mutations in EGFR to determine appropriate therapy for an individual (p. 6-9).
	Zhang et al disclose a publicly available database of essential genes at http://www.essentialgene.org (abstract) and teach experiments to identify the essential genes by inactivation and subsequent cell or animal survival are known (p. D457, col. 1). Access to http://www.essentialgene.org provides Database of Essential Genes 5.0 that discloses EGFR as an essential gene and lists entry DEG20190434 EGFR as identified by Hart et al (2015). 
Hart et al teach known methods for utilizing a high resolution CRISPR screen to identify essential genes in the context of human cancer cells and identified EGFR (abstract; p. 1522, col. 1-2). Hart et al teach that in tumors, the concept of synthetic lethality: genes essential in tumor cells but not in adjacent normal tissues, should make ideal therapeutic targets with high effectiveness and minimal side effects (p. 1515, col. 2; p. 1516, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine and characterize EGFR gene as an essential gene for therapeutic targeting and selection/inclusion in the vaccine of the combined references. One would have been motivated to, and have a reasonable expectation of success to, given the cited prior art teaches: (1) known motivation and methods for selecting tumor essential genes and tumor antigens of essential genes for therapeutic targeting in order to selectively target and kill tumor cells dependent upon the genes; (2) well known and successful methods for characterizing and identifying essential genes by silencing/inhibiting the expression the gene; and (3) the list of known essential genes is publicly available and readily accessible with EGFR disclosed and established by the prior art as an essential gene. 
Given the prior art establish EGFR is already a known essential gene and it comprises known EGFRvIII cancer-specific neoepitope, given the prior art teach selecting essential genes for targeting tumor immunotherapy, and given the prior art demonstrate the neoepitope vaccine successfully treats EGFRvIII-expressing cancer and induces a EGFRvIII-specific immune response, it is well within the level of one of ordinary skill in the art to further determine and characterize EGFR as being an essential gene for selection and inclusion in the vaccine.


4.	Claim(s) 1, 2, 5, 6, 8, 13, 15-17, 20, 22, 23, 26-31, 38-40, 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0101170, Hacohen et al, claiming priority to August 2013; as evidenced by Database of Essential Genes 5.0 (search for EGFR eukaryotic gene at http://origin.tubic.org/deg/public/index.php/search/eukaryotes from website http://www.essentialgene.org, printed October 2022); in view of Ofuji et al (International Journal of Oncology, 2015, 46:497-504); Sequist et al (Science Translational Medicine, 2011, 3:p. 1-12); Tokumo et al (Lung Cancer, 2006, 53:117-121); Ercan et al (Oncogene, 2010, 29:2346-2356); Reed et al (Clinical Cancer Research, 2003, 9:6310-6315); Han, Y., He, QY. (2013). Identification of Tumor Antigens as Targets for Novel Antitumor Therapies. In: Lee, N., Cheng, C., Luk, J. (eds) New Advances on Disease Biomarkers and Molecular Targets in Biomedicine. Humana Press, Totowa, NJ; Reddi et al (AACC, Clinical Laboratory News, published October 1, 2013; 9 pages; https://www.aacc.org/cln/articles/2013/october/egfr-mutations); Zhang et al (Nucleic Acids Research, 2009, 37:D455-D458); Hart et al (Cell, 2015, 163:1515-1526);  Database of Essential Genes 5.0 (search for EGFR gene (http://origin.tubic.org/deg/public/index.php/search/eukaryotes from website http://www.essentialgene.org), printed October 2022); DEG20190434 EGFR, printed October 2022.
Hacohen et al teach a method of making a personalized neoepitope vaccine targeting cancer that results from cancer-specific mutation in an allele of a gene, the method comprising:
(i) determining in a tumor cell sample from a cancer patient, the presence of a somatic mutation by whole exome sequencing, wherein the somatic mutation is not present in normal cells, and wherein the mutation is a single nucleotide variation (point mutation);
(ii) making a neoepitope peptide comprising the somatic mutation that binds the patient’s HLA haplotype;
(iii) formulating a personalized vaccine comprising the neoepitope peptide as a peptide or RNA vaccine encoding the peptide;
(iv) administering the vaccine to the cancer patient to treat cancer, wherein the vaccine elicits a specific cytotoxic T cell (CTL) response against the cancer cells expressing the neoepitope (Figures 1 and 10; [8-11]; [18]; [104]; [108-149]; [172-180]; [277-281]; [301-303]; Example 6, 10 and 11; claims 1, 2, 19, and 20).
Hacohen et al teach prioritizing immunogenic peptides in the vaccine that are derived from mutated oncogenic driver genes such as EGFR, wherein oncogenic driver genes are a high priority group for inclusion (Example 7, [415]; Table 34). 
As evidenced by Database of Essential Genes 5.0, EGFR is inherently an essential gene.
Selection based on gene amplification, including copy numbers greater than 2 or 10, and characterizing the mutated allele as found in greater than 0.5 alleles of alleles of EGFR in cancer cell or population of cancer cells:
Hacohen et al suggest identifying neoepitope point mutations on oncogenic driver genes such as EGFR for inclusion in vaccines, but do not disclose determining or characterizing the EGFR neoepitope copy number is greater than 2 or 10, or disclose an exemplary EGFR neoepitope point mutation vaccine. Hacohen et al do not teach the selected epitope is characterized as found in a fraction greater than 0.5 alleles of the gene or in a population of cancer cells, or that 100% of alleles of EGFR in cancer cell or population of cancer cells have the neoepitope mutation. Hacohen et al do not teach selecting the neoepitope for vaccine production when the copy number is higher than that of other alleles comprising a neoepitope.
Ofuji et al teach known EGFR cancer-specific neoepitope point mutation T790M, selecting the neoepitope for peptide vaccine production, successfully producing a neoepitope peptide vaccine, and demonstrate the vaccine induces peptide-specific cytotoxicity against cancer cells expressing the mutation. The T790M mutation is the major mechanism of acquired resistance to tyrosine kinase inhibitors (TKIs), and Ofuji et al suggest administering the vaccine to cancer patients harboring the mutation as strategy for immunotherapeutic treatment of patients resistant to TKIs (abstract; p. 497, col. 2 to p. 498, col. 1; Figure 4 and 5; p. 503, col. 1-2).
Sequist et al also teach T790M EGFR mutation is associated with TKI resistance, and patients harboring the mutation are in need of alternative therapy (abstract; Introduction). Sequist et al determined and characterized cancer patients having the T790M mutation as having increased copy numbers of the EGFR T790M allele, including a TKI resistant cancer cell line (p. 3, col. 2 to p. 4, col. 2; Figure 2B; Figure S2; Table 1; Figure 1). Sequist et al teach that previous reports of amplified T790M mutations promoting resistance to irreversible EGFR inhibitors suggests these patients may not respond to current irreversible EGFR inhibitors and should be directed to other potential therapeutic strategies targeting T790M (p. 7, col. 1-2). Sequist et al teach cancer is heterogenous and other cancer-associated mutations in EGFR are known (Table 1; p. 4-7; Figure 5).
Tokumo et al characterize patient tumors as heterogenous and having different EGFR mutations. Tokumo et al also recognize T790M mutation is associated with TKI resistance and characterized a patient tumor cell sample as having T790M mutation and amplified EGFR copy number (section 4; Table 1).
	Ercan et al also teach EGFR neoepitope T790M is a cancer-specific mutation associated with TKI resistance and alternative therapy is needed for patients identified as having the mutation. Ercan et al determined and characterized T790M as amplified in cancer cells and teach that amplification of the mutated allele is a mechanism of resistance to TKIs (abstract; Introduction; p. 2350-2351; Figures 3-6; p. 2354, col. 1). Ercan et al demonstrate that a pre-existing subpopulation of cancer cells comprising T790M mutation are selected for during TKI treatment which leads to an increasing percentage of cancer cells carrying T790M mutation and development of patient TKI resistance (Figure 5). Ercanet al teach the presence of other EGFR mutations in cancer cells are known (Introduction; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine and characterize the T790M mutation as amplified or having a gene copy number greater than 2 and select the neoepitope for vaccine production and to administer it to T790M-expressing cancer patients. One would have been motivated to, and have a reasonable expectation of success to, given: (1) Hacohen et al and Ofuji et al teach and suggest making a neoepitope vaccine from point mutations in EGFR gene, particularly T790M, in order to provide alternative therapy to patients who develop resistance to TKIs due to the presence of the mutation, (2) Sequist et al and Ercan et al teach and demonstrate detection and characterization of T790M mutation as amplified in cancer cells, teach that amplification of the mutated allele is a mechanism of TKI resistance, and teach identifying patients having the mutation as needing alternative therapies; and (3) Ofuji et al demonstrate a T790M neoepitope vaccine successfully induces peptide-specific cytotoxicity against cancer cells expressing the mutation.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select T790M neoepitope for vaccine production and administration wherein the neoepitope is characterized as an epitope that has a gene copy number greater than 2 or 10 and is present in a fraction greater than 0.5 alleles of the EGFR gene or a population of cancer cells or is present in 100% of alleles in a cancer cell or population of cancer cells. One would have been motivated to, and have a reasonable expectation of success to, given the cited prior art recognize that increasing EGFR T790M gene copy number and selection of cancer cell subpopulations comprising T790M neoepitope are a known characteristic of cancers developing resistance to TKI therapy and needing alternative therapy. Given the known biology of T790M neoepitope, its increased gene copy number and its selection/increased presence in the cancer cell population as a mechanisms of TKI resistance, and given the known success of a T790M neoepitope vaccine as inducing a peptide-specific cytotoxicity against cancer cells expressing the mutation,  it is well within the level of the ordinary skilled artisan to select T790M neoepitope for vaccine production and administration when the T790M epitope is characterized as having increased copy numbers and contained in a high fraction of alleles and cancer cells.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select the EGFR T790M neoepitope for vaccine production including when the T790M neoepitope copy number is higher than that of an allele encoding a different mutation neoepitope. One would have been motivated to, and have a reasonable expectation of success to, given the cited prior art teaches motivation and success for selecting the T790M neoepitope, producing the T790M neoepitope vaccine, and inducing a peptide-specific cytotoxicity against cancer cells expressing the mutation, despite established knowledge in the prior art of other known EGFR mutation neoepitopes present in heterogenous cancer.
	Characterizing and selecting EGFR gene that harbors T790M mutation as an essential gene:
	Ercan et al further teach and successfully demonstrate cancer cells harboring T790M mutation and treated with shRNA directed against EGFR have significantly inhibited growth and viability, and conclude such cancer cells are dependent on EGFR for growth (i.e., an essential gene) (p. 2347, col. 2; Figure 2c and 4d). 
Reed et al teach the known concept in cancer immunotherapy of selecting a tumor antigen that is an essential gene so that tumors cannot avoid immune surveillance simply by refusing to express it (p. 6310, col. 1, near the bottom). Reed et al teach known methods for screening for essential genes by knock-down of gene expression in human tumor cell lines using antisense methods to measure decreased replication and survival of cells (p. 6310, spanning col. 1 to col. 2).
Han et al teach the known concepts of identifying and selecting tumor antigens for producing personalized vaccines. Han et al teach selecting tumor antigens that have the characteristics of: (1) inducing cell and humoral immune responses, (2) are “unique antigens” that are a mutated protein expressed only in malignant cells and not in normal cells, and (3) are “unique antigens” that are crucial to the oncogenic process and indispensable for maintaining the neoplastic state or for tumor cell survival (i.e., “essential”) (abstract; p. 220; p. 222). Han et al suggest known unique tumor antigens including tumor antigens comprising internal deletions such as EGFR gene in brain tumors (p. 222).
	Zhang et al disclose a publicly available database of essential genes at http://www.essentialgene.org (abstract) and teach experiments to identify the essential genes by inactivation and subsequent cell or animal survival are known (p. D457, col. 1). Access to http://www.essentialgene.org provides Database of Essential Genes 5.0 that discloses EGFR as an essential gene and lists entry DEG20190434 EGFR as identified by Hart et al (2015). 
Hart et al teach known methods for utilizing a high resolution CRISPR screen to identify essential genes in the context of human cancer cells and identified EGFR (abstract; p. 1522, col. 1-2). Hart et al teach that in tumors, the concept of synthetic lethality: genes essential in tumor cells but not in adjacent normal tissues, should make ideal therapeutic targets with high effectiveness and minimal side effects (p. 1515, col. 2; p. 1516, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine and characterize EGFR gene that harbors T790M as an essential gene for therapeutic targeting and selection/inclusion in the vaccine of Hacohen et al. One would have been motivated to, and have a reasonable expectation of success to, given the cited prior art teaches: (1) known motivation and methods for selecting tumor essential genes and tumor antigens of essential genes for immunotherapeutic targeting in order to selectively target and kill tumor cells; (2) well known and successful methods for characterizing and identifying essential genes by silencing/inhibiting the expression the gene, including Ercan et al successfully demonstrating and characterizing EGFR as an essential gene in T790M-expressing/amplified cells by shRNA inhibition of EGFR resulting in reduced cell proliferation and survival; and (3) the list of genes characterized as essential is publicly available and readily accessible with EGFR listed and already established by the prior art as an essential gene.


5.	All other rejections recited in the Office Action mailed April 26, 2022 are hereby withdrawn in view of arguments.

6.	Conclusion: No claim is allowed.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642